Title: From Alexander Hamilton to Cornelius Lyman, 18 February 1800
From: Hamilton, Alexander
To: Lyman, Cornelius


          
            Sir,
            New York Feby. 18th. 1800
          
          I have just received your letter of yesterday informing me of your arrival at in this place from Presque Isle. It is my wish to employ you in the recruiting service under Major Bewell. That officer is now recruiting for the second regiment at Benington in the State of Vermont, whither you will proceed and take his orders.
          As I understood from you that the county of Hampshire in Massachusetts has been your place of residence, I shall cause it to be annexed to the district w over which Major Bewell presides—This will probably enable you to recruit with greater success.
           Captain Lyman
        